Case: 21-51108     Document: 00516317418         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 12, 2022
                                No. 21-51108
                                                                    Lyle W. Cayce
                            consolidated with                            Clerk
                                No. 21-51110
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leopoldo Pacheco-Apodaca,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-552-1
                           USDC No. 4:21-CR-736-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51108      Document: 00516317418          Page: 2    Date Filed: 05/12/2022




                               No. 21-51108 c/w 21-51110


          Leopoldo Pacheco-Apodaca appeals his conviction and sentence for
   illegal reentry after removal under 8 U.S.C. § 1326(a) and (b)(1), along with
   the revocation of the term of supervised release that he was serving at the
   time of the offense. He has not briefed, and has therefore abandoned, any
   challenge to the revocation of supervised release or his revocation sentence.
   See United States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010).
          For the first time on appeal, Pacheco-Apodaca contends that
   § 1326(b) is unconstitutional because it permits a defendant to be sentenced
   above the statutory maximum of § 1326(a) based on the fact of a prior
   conviction that was not alleged in the indictment or found by a jury beyond a
   reasonable doubt. Pacheco-Apodaca correctly concedes that the argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See,
   e.g., United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). However,
   he wishes to preserve the issue for further review and has filed an unopposed
   motion for summary disposition.            Because summary disposition is
   appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969), Pacheco-Apodaca’s motion is GRANTED, and the district court’s
   judgment is AFFIRMED.




                                          2